         Case 1:18-cv-07832-JMF Document 94 Filed 03/26/19 Page 1 of 1




UNITLD STATES DISTRICT COURT                                                                                   /       I
                                                                                                           I           .
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x                               ) /24/      1
                                                                                                                       u /f
ID!:;\ VILLi\CiE PRODUCTS CORP ..

                                                   Plainti tl                CIVIL ACTION
                                                                             18-cv-7832 (JMF)

                         - against -                                         SATISFACTION OF .JUDGMENT

71 I MARKET. et al ..
                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                    WI ILR LAS. a judgment was entered in the above action on the 11 111 day of

December. 2018 in favor of Plaintiff ldeavillage Products Corp. and against Defendant YIBER

Official Store in the amount of $50.000.00. and said judgment having been satisfied. and it is

certi lied that there are no outstanding executions with any Sheriff or Marshall.

                        THEREFORE. satisfaction of said judgment is hereby acknowledged. and the

Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant YJBER Official Store.



Dated: March 25. 2019                                                  Rcspectful ly submitted.

          Ne\\ York. New York
                                                                       EPSTEIN DRJ\h-;1.:+~>
                                                                       BY:               ..:;1
                                                                               Bricanne Seu y· (BS 3711)
                                                                               hscqLJy@!p_c;ouns<;l.ors.com
                                                                               60 Fast 42nd Street. Suite 2520
                                                                               New York. NY 10165
                                                                               Telephone:      (212) 292-5390
                                                                               Facsimile:      (212) 292-5391
                        NOAHD. RODMAN
                   Notary ?ubllc, State of New York                            .lllomeyfiir f!/aintifl
                    Regit1tration #01 R06249146                                lde(f1·i/lagc Pmducts ( 'orp.
                    Qualified In Westchester 1C9
                  Commission E11plres       -
